Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 9/23/21.  As directed by the amendment, claims 22, 25-26, 28-31, and 33-42 have been amended, claims 1-21, 27, and 32 have been canceled, and no claims have been added.  As agreed upon in the interview of 11/10/21, claim 28 has been further amended. Thus, claims 22-26, 28-31, and 33-45 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
EXAMINER’S AMENDMENT
2.	Attorney Jerry Sewell agreed to the following amendments on 11/10/21:

In claim 28, ln. 6, the limitation “a hydraulic lost motion comprising:” is amended to read --a hydraulic lost motion system comprising:--.
In claim 28, ln. 17, the limitation “a floating piston that selectively moves” is amended to read --a floating piston that is configured to selectively move--.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims:
Regarding claim 22, the prior art of record does not disclose “a hydraulic lost motion system comprising: lost motion input that is configured to reciprocate over 
Regarding claim 28, the prior art of record does not disclose the lost motion system is “a hydraulic lost motion system comprising: an input piston coupled to [a] flywheel, the input piston configured to reciprocate within an input bore over a fixed output reciprocation range in response to rotation of the flywheel; an output piston, the output piston configured to reciprocate within an output bore over an output reciprocation range in response to reciprocation of the input piston; a fluid 
Regarding claim 40, the prior art of record does not disclose a process for deep tissue massaging comprising operating a massaging device at a first reciprocation speed and at a predetermined reciprocation stroke length, wherein “the predetermined stroke length is varied by rotating a cam having a first rotational position that controls the stroke length to the minimum stroke length, having a second rotational position that controls the stroke length to the maximum stroke length, and having a plurality of intermediate rotational positions that control the stroke length to intermediate stroke lengths between the minimum stroke length and the maximum stroke length” (ln. 16-22) in combination with the remaining claim limitations.


	While Dungan discloses a massaging device having a variable stroke length, the massaging device comprising a motor, a motor shaft, and a lost motion system having a lost motion input and a lost motion output, Dungan does not disclose the above citied limitations in claims 22, 28, and 40.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785